DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a sequential lighting system having, inter alia, “…a controller configured to control lighting of each of the first and second light sources and control a lighting time of each of the first and second light sources to allow the light guide to emit the light in a sequential lighting mode, wherein the first and second light sources have different maximum brightnesses when turned on, and in the case where the first light source is turned on ahead of the second light source by the controller, a time when the first light source reaches maximum brightness is longer than a time when the first light source is turned off from the maximum brightness, and a time when the second light source is turned off from the maximum brightness is longer than a time when the second light source reaches the maximum brightness.” (claim 1) and a control method of a sequential lighting system in which first and second light sources are respectively provided at one end and the other end of a light guide having “a first light source control step of turning on the first light source; and a second light source control step of turning on the second light source when a setting time has elapsed after the first light source is turned on, so as to increase brightness of the light guide while the light guide is crossed from the one end thereof to the other end thereof” (claim 8). The remaining claims 3, 4, 6, 7, 9 and 10 are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn et al., Pub. No. 2021/0270437; Uehara et al., Pub. No. 2007/0211013; Goto et al., Pub.No. 2009/0237954.
None of the above documents discloses the sequential lighting system and control method thereof as recited.

                                                      Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844